            Case 7:18-cv-07910-KMK Document 32 Filed 04/30/20 Page 1 of 8



GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York
By: SAMUEL DOLINGER
Assistant United States Attorney
86 Chambers Street, 3rd Floor
New York, New York 10007
Tel.: (212) 637-2677
E-mail: samuel.dolinger@usdoj.gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                            Plaintiff,               18 Civ. 7910 (KMK)

                -v-                                  RULE 56.1 STATEMENT

HEINZ GENTGES,
                            Defendant.


       Plaintiff the United States of America (the “United States”), by its attorney, Geoffrey S.

Berman, United States Attorney for the Southern District of New York, respectfully submits this

statement pursuant to Local Civil Rule 56.1 of the Local Rules of the United States District

Courts for the Southern and Eastern Districts of New York to set forth material facts as to which

it contends there is no genuine issue to be tried in connection with its motion for summary

judgment.

       1.       Defendant Heinz Gentges was a U.S. citizen in 2007. Declaration of Samuel

Dolinger (“Dolinger Decl.”) Ex. L (“Compl.”) ¶¶ 11-12; Dolinger Decl. Ex. M (“Answer”)

¶¶ 11-12; see Dolinger Decl. Ex. D (“Gentges Depo.”) 14:10-15:10; Dolinger Decl. Ex. F

(“Gentges Aff.”) ¶¶ 1, 9.
              Case 7:18-cv-07910-KMK Document 32 Filed 04/30/20 Page 2 of 8



         2.       In 2007, Gentges had financial interests in two foreign financial accounts at UBS

AG (“UBS”) in Switzerland, bearing numbers XXX-XXXX4959 1 (the “4959 Account”) and

XXXX-XX4337 (the “4337 Account”). Compl. ¶¶ 13-14, 25-26; Answer ¶¶ 13-14, 25-26;

Gentges Depo. 126:1-19; Gentges Aff. ¶ 9;

         3.       The balance of both UBS accounts during 2007 was greater than $10,000.

Compl. ¶¶ 18, 27; Answer ¶¶ 18, 27; Dolinger Decl. Ex. B (“UBS 4959 Records”) at USA18;

Dolinger Decl. Ex. C (“UBS 4337 Records”) at D2267. 2

         4.       Gentges failed to file a timely Form TD F 90-22.1, Report of Foreign Bank and

Financial Accounts, also known as an “FBAR,” to report his interest in the UBS accounts in

2007. Compl. ¶¶ 23, 30; Answer ¶¶ 23, 30.

         5.       In November 2001, Gentges signed documents to open the 4959 Account. UBS

4959 Records at USA70-71.

         6.       The 4959 Account was opened as a numbered account rather than a “name

account.” Id. at USA70.

         7.       Gentges identified himself as the beneficial owner of the 4959 Account and listed

his address in Hawthorne, New York. Id. at USA69-70.

         8.       With respect to the 4959 Account, Gentges instructed UBS not to invest in U.S.

securities, and signed an instruction to UBS stating, “I would like to avoid disclosure of my

identity to the US Internal Revenue Service under the new tax regulations. To this end, I declare

that I expressly agree that my account shall be frozen for all new investments in US securities as

from 1 November 2000.” Id. at USA50.


1
 Pursuant to Fed. R. Civ. P. 5.2(a)(4), all but the last four digits of financial account numbers
herein are redacted.
2
    For ease of reference, leading zeroes in Bates numbers have been omitted.


                                                   2
            Case 7:18-cv-07910-KMK Document 32 Filed 04/30/20 Page 3 of 8



       9.       Gentges’s instruction regarding the 4959 Account acknowledged that he was

“liable to tax in the USA as a US person.” Id.; see Gentges Depo. 149:23-153:1.

       10.      Gentges instructed UBS to retain his mail related to the 4959 Account at the bank,

for a fee, rather than having it mailed to his address in New York. UBS 4959 Records at USA70.

       11.      Subsequently, when Gentges would visit the bank in Switzerland, including

during three visits in 2007, he retrieved his mail related to the 4959 Account and then authorized

UBS to destroy the mail that he did not take with him. See id. at USA124, 129, 136-37, 141,

144, 152, 159, 163.

       12.      Gentges also communicated with UBS bank personnel regularly to discuss the

account and his investments, through in-person visits, telephone conversations, e-mails, and

letters. See id. at USA40-48.

       13.      UBS frequently corresponded with Gentges using an address in Switzerland. See

id. at USA41, 44-47.

       14.      According to UBS records, the balance of the 4959 Account in June 2008—the

deadline for filing the 2007 FBAR—was $1,358,730.01. UBS 4959 Records at USA18.

       15.      In February 2002, Gentges signed documents to open the 4337 Account, which

was opened as a numbered account rather than a “name account.” UBS 4337 Records at D2154-

55.

       16.      Gentges identified himself as the beneficial owner of the 4337 Account and listed

his address in Hawthorne, New York. Id. at D2154, 2168.

       17.      In documents regarding the 4337 Account, Gentges stated that he was “liable to

tax in the USA as a US person,” and agreed that the account would be “frozen for all new

investments in US securities.” Id. at D2160.




                                                 3
          Case 7:18-cv-07910-KMK Document 32 Filed 04/30/20 Page 4 of 8



       18.     Gentges instructed UBS to retain his mail related to the 4337 Account at the bank,

for a fee, rather than having it mailed to his address in New York. Id. at D2154.

       19.     Gentges retrieved his mail regarding the 4337 Account at the bank in Switzerland

on a number of occasions, including during three visits in 2007, and then authorized UBS to

destroy the mail that he did not take with him. See id. at D2173, 2183-86, 2189-91.

       20.     The balance for the 4337 Account at the end of 2007 was $448,975. Id. at

D2267-68.

       21.     In 2003, Gentges and his wife formed trusts for estate planning purposes, into

which they transferred the ownership of their home in New York and all of their U.S. accounts.

Gentges Depo. 97:2-100:22; Dolinger Decl. Ex. H (Certificate of Trust).

       22.     Gentges did not transfer the UBS accounts into the trust. Gentges Depo. 100:24-

101:25, 112:12-16.

       23.     Gentges did not disclose the existence of the UBS accounts to the attorney he

retained to form the trusts. Id.

       24.     Gentges did not seek any advice about the UBS accounts from the trust attorney

or anyone else. Id.

       25.     Gentges submitted a U.S. income tax return for tax year 2007. Dolinger Decl. Ex.

G (Gentges 2007 Tax Return); Compl. ¶ 11; Answer ¶ 11; Gentges Depo. 89:23-95:5; Gentges

Aff. ¶¶ 16.

       26.     Gentges had the opportunity to review this tax return after it was prepared by his

tax preparer, Richard Surico. Gentges Depo. 109:21-110:19.




                                                4
          Case 7:18-cv-07910-KMK Document 32 Filed 04/30/20 Page 5 of 8



       27.     Gentges employed the same accountant, Richard Surico, to prepare his tax returns

for decades leading up to tax year 2007. Gentges Depo. 55:22-56:6, 89:23-92:21; Dolinger Decl.

Ex. E (“Surico Depo.”) 35:5-22.

       28.     Gentges never disclosed the existence of the UBS accounts to Surico. Gentges

Depo. 76:11-25, 111:14-112:3; Surico Depo. 74:23-76:11.

       29.     Gentges never sought Surico’s advice about the income he received from the UBS

accounts. Gentges Depo. 76:11-25.

       30.     Part III of Schedule B of Gentges’s individual income tax return asked him to

state whether he had an interest in a foreign financial account in 2007. Gentges 2007 Tax Return

at D1725.

       31.     Schedule B of Gentges’s 2007 tax return included the following:




Gentges 2007 Tax Return at D1725.

       32.     The instructions for Schedule B, Part III, of the 2007 tax return specifically state

that a taxpayer “must complete this part if you . . . (b) had a foreign account.” Id.

       33.     The instructions for Schedule B require the taxpayer to select “Yes” in response

to Question 7(a) if the filing taxpayer has an “interest in or a signature or other authority over a

financial account in a foreign country.” Id.

       34.     If the “Yes” box is checked, Schedule B directs the taxpayer to filing

requirements for Form TD F 90-22.1, the FBAR form. Id.




                                                  5
          Case 7:18-cv-07910-KMK Document 32 Filed 04/30/20 Page 6 of 8



         35.   Gentges’s 2007 return incorrectly responded “No” to Question 7(a), indicating

that he had no foreign financial accounts during that year. Id.

         36.   Gentges admitted at his deposition that this answer was incorrect, because in fact

he had foreign accounts at UBS in Switzerland in 2007. Gentges Depo. 93:16-95:5.

         37.   Gentges withdrew approximately $140,000 worth of cash from the UBS accounts

at issue between 2001 and 2007, in different currencies. See UBS 4959 Records at USA221,

226, 231, 244, 245, 248-50, 269, 275, 277, 312, 315, 318; UBS 4337 Records at D2210, 2212.

         38.   Between 2001 and 2007, Gentges withdrew $116,560 from U.S. dollar-

denominated sub-accounts of the UBS accounts at issue. See id.

         39.   UBS contact records confirm Gentges’s withdrawals in U.S. dollars on a number

of these dates in 2007. UBS 4959 Records at USA40-41, 46.

         40.   In 2008, Gentges withdrew approximately $100,000 worth of cash from UBS, in

different currencies, including $83,033 from U.S. dollar-denominated sub-accounts. UBS 4959

Records at USA237, 238, 281, 283, 323.

         41.   UBS banking records and contact records confirm Gentges’s withdrawals in U.S.

dollars on several of these dates in 2008. Id. at USA47, 281; UBS 4337 Records at D2187.

         42.   Gentges was aware that U.S. regulations required him to declare the

transportation of currency exceeding $10,000 into the United States. Gentges Depo. 183:19-

184:9.

         43.   In September 2008, UBS informed Gentges that he had to close his accounts at

the bank by the end of the year. Gentges Depo. 199:22-200:8; UBS 4959 Records at USA47.

         44.   Gentges did not consider moving the funds into the United States after UBS

informed him that he was required to close his accounts. Gentges Depo. 199:22-200:8, 206:7-15.




                                                 6
         Case 7:18-cv-07910-KMK Document 32 Filed 04/30/20 Page 7 of 8



       45.     Between September and November 2008, Gentges closed the UBS accounts and

transferred the funds from the accounts to Migros Bank, another financial institution based in

Switzerland. Compl. ¶¶ 32-34; Answer ¶¶ 32-34; UBS 4959 Records at USA47-48, 53-59; UBS

4337 Records at D2161; Gentges Depo. 202:1-13, 203:24-205:11.

       46.     In November 2008, Gentges instructed that his retained UBS mail be sent to his

son’s address in Lyss, Switzerland. UBS 4959 Records at USA48, 60; Gentges Depo. 205:1-14.

       47.     Several years later, Migros Bank advised Gentges that he had to close his account

there because that bank was “not doing business anymore with American citizen[s].” Gentges

Depo. 218:9-16.

       48.     At that point, Gentges transferred the funds to Raiffeisen Bank, another Swiss

bank, which he chose because it was one of the few remaining Swiss banks that would deal with

U.S.-citizen customers. Id. 228:18-230:9.

       49.     Raiffeisen Bank later also stopped dealing with U.S. customers. Id. 233:9-15.

       50.     Gentges transferred his funds to another Swiss bank, Privatbank Von Graffenried,

despite the fact that its fees were “quite a bit more expensive.” Id. 233:16-234:4.

       51.     On several occasions between December 2013 and August 2016, Gentges’s

representative agreed in writing to extend the time within which the Secretary of the Treasury

may assess an FBAR penalty against Gentges for calendar year 2007, ultimately extending the

deadline for assessment until December 31, 2017. See Compl. ¶ 39; Answer ¶ 39.

       52.     On October 7, 2016, the IRS assessed penalties totaling $903,853 against Gentges

for his willful failure to comply with the FBAR filing requirements with respect to his UBS

accounts for calendar year 2007. See Dolinger Decl. Ex. A (IRS Assessment documents);

Compl. ¶¶ 40-41; Answer ¶¶ 40-41.




                                                 7
          Case 7:18-cv-07910-KMK Document 32 Filed 04/30/20 Page 8 of 8



         53.   The IRS assessed a $679,365 penalty relating to the 4959 Account and a $224,488

penalty relating to the 4337 Account. Id.

         54.   The IRS examiner’s report sets forth the bases for the agency’s finding that

Gentges’s failure to disclose his UBS accounts was willful and its determination of the penalty

amounts that the agency chose to assess. See Dolinger Decl. Ex. I (FBAR Penalty Lead Sheet).


Dated:    April 30, 2020
          New York, New York
                                                    GEOFFREY S. BERMAN
                                                    United States Attorney for the
                                                    Southern District of New York

                                             By:     /s/ Samuel Dolinger
                                                    SAMUEL DOLINGER
                                                    Assistant United States Attorney
                                                    86 Chambers Street, 3rd Floor
                                                    New York, New York 10007
                                                    Tel.: (212) 637-2677
                                                    E-mail: samuel.dolinger@usdoj.gov




                                                8
